Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 1 of 10 PageID: 1574




                    EXHIBIT
                      27
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 1 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 2 of 10 PageID: 1575


                                                                                      SUBSCRIBE




 BACKCHANNEL 07.10.18 01:29 PM




 A LANDMARK LEGAL SHIFT OPENS
 PANDORA’S BOX FOR DIY GUNS
 Cody Wilson makes digital files that let anyone 3-D print untraceable guns. The
 government tried to stop him. He sued—and won.




 FIVE YEARS AGO,




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 2 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 3 of 10 PageID: 1576


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 3 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 4 of 10 PageID: 1577


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 4 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 5 of 10 PageID: 1578


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 5 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 6 of 10 PageID: 1579


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 6 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 7 of 10 PageID: 1580


                                                                                      SUBSCRIBE




 DEFENSE DISTRIBUTED OPERATES




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 7 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 8 of 10 PageID: 1581


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 8 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 9 of 10 PageID: 1582


                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 9 of 20
Case 3:19-cv-04753-AET-TJB Document 18-31 Filed 02/20/19 Page 10 of 10 PageID: 1583


                                                                                      SUBSCRIBE




 AFTER HIS LAWYERS




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
